30 Ill. App. 3d 656 (1975)
333 N.E.2d 586
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JOSE FIGUEROA, Defendant-Appellant.
No. 60827.
Illinois Appellate Court  First District (3rd Division).
July 17, 1975.
Paul Bradley and Victoria J. Meyers, both of State Appellate Defender's Office, of Chicago, for appellant.
Bernard Carey, State's Attorney, of Chicago (Laurence J. Bolon, Raymond J. Prosser, and Bertina E. Lampkin, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment reversed.